Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 16, 2021 has been entered.  Claims 2, 4-7, 10, 12-15, 17, 19-20 have been amended.  Claims 1, 3, 11 and 18 are canceled.  Claims 22-24 are new.  Currently, claims 2, 4-10, 12-17 and 19-24 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed March 16, 2021, with respect to the rejection(s) of claim(s) 2, 4-10, 12-17 and 19-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsudik (US PG Pub 2014/0191979).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “an unchangeable super user password”.  However, nowhere in the specification does it state this super user password is “unchangeable”.  In fact, para. [0089] of the published application states, “In the event that multiple unsuccessful login attempts were made under the super user account, the clinician programmer should seed and generate a new password in a deterministic method defined by the manufacturer.”  Support for an “unchangeable super user password” is not provided by the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8-10, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub 2011/0172744) in view of Bechtel et al. (US PG Pub 2009/0282346) and Tsudik (US PG Pub 2014/0191979).
Regarding claims 2, 9, Davis et al. discloses a method comprising: providing a hierarchal user interface (fig. 13) on an electronic programming device 60 for programming an implantable medical device ([0234]), wherein the hierarchical user interface includes a plurality of user interface screens corresponding to a plurality of programming options or settings (fig. 13-22; [0235-0276]), and wherein the hierarchical user interface further includes a home screen 400 from which each of the plurality of user interface screens may be launched ([0235], [0239], [0244], “Selecting the diagnostic tab of navigation toolbar 402 from the home screen navigates to the screen shown in FIG. 19.” [0247]).  Davis et al. does not expressly disclose detecting, while one of the user interface screens is displayed, a user engagement of a home button; and automatically displaying the home screen in response to the detecting of the user engagement.  However, Davis et al. does teach “The tabs of navigation toolbar 402 allow the user to set up and program the parameters of the stimulator as well as view therapy factors” ([0235]) and examples, “Selecting the diagnostic tab of navigation toolbar 402 from the home screen navigates to the screen shown in FIG. 19.” [0247]). One of ordinary skill in the art before the effective filing date of the claimed invention would have thought it obvious that a similar concept would apply where the home screen would be automatically displayed when selecting the home tab of the navigation toolbar in order to provide a user interface main menu that allows for quick navigation 
Regarding claim 8, Davis et al. discloses a home button on each user interface screen (figs. 13-22).  
Regarding claims 10, 16, Davis et al. discloses a medical system, comprising: an implantable medical device ([0234]) configured to deliver electrical stimulation therapy for a patient; an electronic programming device 60 for programming an implantable medical device, the electronic programming device comprising: a memory storage component 108 configured to store programming code ([0151]); and a computer processor component 104 configured to execute the programming code to perform operations that include: providing a hierarchal user interface on the electronic programming device for programming an implantable medical device ([0235]), wherein the hierarchical user interface includes a plurality of user interface screens corresponding to a plurality of programming options or settings (fig. 13-22; [0235-0276]), and wherein the hierarchical user interface further includes a home screen 400 from which each of the plurality of user interface screens may be launched ([0235], [0239], [0244], “Selecting the diagnostic tab of navigation toolbar 402 from the home screen navigates to the screen shown in FIG. 19.” [0247]).  Davis et al. does not expressly disclose detecting, while one of the user interface screens is displayed, a user engagement of a home button; and automatically displaying the home screen in response to the detecting of the user engagement.  However, Davis et al. does teach “The tabs of navigation toolbar 402 allow the user to set up and program the parameters of the stimulator as well as view therapy factors” ([0235]) and examples, “Selecting the diagnostic tab of navigation toolbar 402 from the home screen navigates to the screen shown in FIG. 19.” [0247]). One of ordinary skill in the art before the effective filing date of the claimed invention would have thought it obvious that a similar concept would apply where the home screen would be automatically displayed 
Regarding claims 5, 13, 19, Davis et al. does not expressly disclose detecting, while the home screen is being displayed, a user engagement of the home button; and automatically displaying the user logon screen in response to the detecting of the home button while the home screen is being displayed.  Bechtel et al. teaches a user interface where selection of a home button 411 returns the user to the user login interface 300, and further teaches that any screen or interface in the system maybe specified as a home screen by the user ([0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis et al. with the teachings of Bechtel et al. in order to allow quick access to the user login screen via selecting a home button.

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub 2011/0172744), Bechtel et al. (US PG Pub 2009/0282346) and Tsudik (US PG Pub 2014/0191979) as applied to claims 2, 5, 8-10, 13, 16 and 19 above, and further in view of Thiers et al. (US PG Pub 2013/0151280).
Regarding claims 4, 12, Davis et al. does not expressly disclose the user logon screen is located at a higher level of hierarchy than the home screen.  Thiers et al. teaches a user interface comprising a user logon screen, which when successfully logged in, will take a user to a profile home screen ([0130]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis et al. with a logon screen with a higher level of hierarchy than the home screen such that when successfully logged in, will take a user to a profile home screen, as taught by Thiers et al. in order to provide a level of security to the electronic programming device.

Claims 6-7, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub 2011/0172744), Bechtel et al. (US PG Pub 2009/0282346), Tsudik (US PG Pub 2014/0191979) and Thiers et al. (US PG Pub 2013/0151280) as applied to claims 4, 12 above, and further in view of Nguyen (US PG Pub 2012/0122585).
Regarding claims 6-7, 14-15, 20, Davis et al. does not expressly disclose displaying a welcome screen that displays a greeting in response to the electronic programming device being turned on, and a new user creation screen for entering information regarding a new user, and wherein the welcome screen and new user screen is located at a higher level of hierarchy than the user logon screen.  Nguyen teaches a welcome screen 707 that displays a friendly and welcoming message to the user (fig. 7C) and the ability to enter information regarding a new user, prior to a display of a user logon screen (fig. 7D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis et al. to include a welcome screen in the manner as taught by Nguyen in order to provide logon options for a returning or new user and to display a friendly and welcoming message.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub 2011/0172744), Bechtel et al. (US PG Pub 2009/0282346) and Tsudik (US PG Pub 2014/0191979) as applied to claims 2, 5, 8-10, 13, 16 and 19 above, and further in view of Yogesan (US PG Pub 2004/0122716) and Chu (US RE42,814 E).
Regarding claims 22, 23, Davis et al. does not expressly disclose granting, to a super user and in response to a correct entry of an unchangeable super user password, privileges to change an administrative user password for an administrative user and a normal user password for a normal user; granting, to the administrative user, access to an entirety of the hierarchical user interface in response .

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub 2011/0172744) in view of Thiers et al. (US PG Pub 2013/0151280) and Nguyen (US PG Pub 2012/0122585).
Regarding claims 17 and 21, Davis et al. discloses a medical system, comprising: an implantable medical device ([0234]) configured to deliver electrical stimulation therapy for a patient; an electronic programming device 60 for programming an implantable medical device, the electronic programming device comprising: a memory storage component 108 configured to store programming code ([0151]); and a computer processor component 104 configured to execute the programming code to perform .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub 2011/0172744) and Thiers et al. (US PG Pub 2013/0151280) and Nguyen (US PG Pub 2012/0122585).as applied to claims 17 and 21 above, and further in view of Bechtel et al. (US PG Pub 2009/0282346) and Tsudik (US PG Pub 2014/0191979).
Regarding claim 24, Davis et al. does not expressly disclose a user logon screen that is different from the user interface screens and the home screen, wherein the user logon screen is configured to log different users on to the electronic programming device; detecting, while one of the user interface screens is being displayed, a single click of a home button; automatically displaying the home screen in response to the detecting of the single click of the home button; detecting, while one of the user interface screens is being displayed, a double click of the home button; and automatically displaying the user logon screen in response to the detecting of the double click of the home button.  Bechtel et al. teaches a login interface 300 where engagement of a home button 411 on a user interface screen (fig. 4a) returns the user to the user login interface ([0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis et al. to include a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792